J-S29036-17, J-S29037-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    FRANCISCO CINTRON,                         :
                                               :
                      Appellant                :   No. 1503 EDA 2016

           Appeal from the Judgment of Sentence December 18, 2015
                In the Court of Common Pleas of Bucks County
             Criminal Division at No(s): CP-09-CR-0000249-2015

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    FRANCISCO CINTRON,                         :
                                               :
                      Appellant                :   No. 1506 EDA 2016

           Appeal from the Judgment of Sentence December 18, 2015
                In the Court of Common Pleas of Bucks County
             Criminal Division at No(s): CP-09-CR-0003117-2014


BEFORE:      LAZARUS, J., SOLANO, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                             FILED JUNE 12, 2017

        Appellant Francisco Cintron appeals from the judgment of sentence

entered in the Court of Common Pleas of Bucks County after Appellant was

convicted of Manufacture, Delivery, or Possession with Intent to Manufacture


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S29036-17, J-S29037-17



or Deliver (two counts), Conspiracy (two counts), Criminal Use of a

Communication Facility, and Drug Delivery Resulting in Death. 1,2            As

Appellant failed to submit an appropriate concise statement of errors

complained of on appeal as required by Pa.R.A.P. 1925(b), all his arguments

are waived on appeal. Accordingly, we affirm the judgment of sentence.

       The trial court aptly summarized the factual background as follows:

             On March 1, 2014, Appellant, Francisco “Frank” Cintron
       sold Cindy Brower twenty-eight bags of heroin stamped “Bad
       News” for $160. Ms. Brower had bought heroin from Appellant
       more than sixty times prior to this occasion. Immediately after
       Appellant sold Ms. Brower heroin, Ms. Brower met Ryan Nocera
       to sell three bags of heroin per Mr. Nocera’s request.       In
       exchange for $30, Ms. Brower gave a cigarette pack to her
       boyfriend, Daron Martin, who then passed it to Mr. Nocera. The
       cigarette pack contained three bags of heroin.

              Later that evening on March 1, 2014, 19-year-old Ryan
       Nocera’s father found him on the bathroom floor, not breathing,
       with no pulse. Upon arrival of first responders, Mr. Nocera
       received CPR (continued from when the father found him
       unresponsive), and injections of Naloxone, an opioid antagonist.
       Medical professionals reestablished a normal heartbeat but Mr.
       Nocera’s brain was irreparably damaged from a lack of oxygen
       effectively rendering him brain dead.        Fentanyl, a potent
       analgesic, was present in Mr. Nocera’s blood.



____________________________________________


1
 35 Pa.C.S. § 780-113(a)(30), 18 Pa.C.S. § 903, 18 Pa.C.S. § 7512(a), and
18 Pa.C.S. § 2506(a), respectively.
2
  Appellant was charged on two separate dockets for the relevant crimes.
The trial court consolidated the two dockets for Appellant’s waiver trial.
While Appellant filed notices of appeal at both dockets, he raises identical
challenges in each appeal.



                                           -2-
J-S29036-17, J-S29037-17


           After Mr. Nocera was transported to Doylestown Hospital,
     Officer Timothy Johnson of the Buckingham Township Police
     Department entered the bathroom where he found an iPhone, a
     pack of Newport cigarettes, a syringe, an orange needle top for
     the syringe, an unopened blue wax baggie, a spoon with visible
     of residue [sic], and a tie-off strap. Inside the Newport pack two
     blue wax baggies stamped “Bad News” were discovered with
     each baggie ripped open. The residue on the spoon and in the
     two blue wax baggies stamped “Bad News” all tested positive for
     fentanyl.

            On March 2, 2014, Ms. Brower was notified Mr. Nocera was
     in a coma. Ms. Brower called the Appellant to inform him that
     her friend Mr. Nocera was in a coma and she received what was
     characterized as a “callous response.” Just after midnight on the
     morning of March 3, 2014, Ms. Brower texted Appellant telling
     him she heard Mr. Nocera died. Appellant responded to Ms.
     Brower’s text within one minute stating, “Don’t repeat that to
     anybody.”

            Later on March 3, 2014, Ms. Brower visited the Abington
     Police Department to address a prior arrest for possession of
     heroin and registered as a confidential informant. After Ms.
     Brower left the police station, Appellant contacted her seeking
     transportation to Philadelphia, Pennsylvania, to resupply on
     heroin. Ms. Brower informed the Abington Police Department
     about the scheduled trip to resupply and they established a
     surveillance team to track Ms. Brower and Appellant into
     Philadelphia. On the drive down, Appellant agreed to give Ms.
     Brower heroin in exchange for the ride into Philadelphia.
     Appellant and Ms. Brower also discussed the death of Mr. Nocera
     – Appellant said he intended to change the name on the bags
     and dull the contents as a result of Mr. Nocera’s death. Ms.
     Brower and Appellant stopped on 5th Street in Philadelphia where
     the Appellant exited the vehicle to “pick up the stuff.” Appellant
     returned asking Ms. Brower to open the trunk, he then entered
     the vehicle and they drove away to pick up more drugs (this
     time for Appellant’s personal consumption). Some point after
     Appellant picked up the heroin and before Appellant purchased
     drugs for personal consumption, Ms. Brower sent a
     communication to the surveillance team that they collected the
     heroin. On the way back into Bucks County, police stopped the
     vehicle and arrested Ms. Brower and Appellant.             Appellant
     identified himself as Jason Rivera to the arresting officer.

                                    -3-
J-S29036-17, J-S29037-17



            After the arrest, Det. Timothy Carroll of the Bucks County
     District Attorney’s Office interviewed the Appellant, [who was]
     still using the name Jason Rivera, after adequately informing
     Appellant of his Miranda rights, of which Appellant waived.
     Appellant told Det. Carroll that he traveled into Philadelphia to
     buy “three-and-a-half racks of heroin” for $800 from a man
     named “Wilson.” Appellant claimed he only sold heroin to make
     money on the side – his full time job was in landscaping.
     Appellant gave consent to search the white Dodge and his
     cellular telephone.

            Detective Scott Selisker of the Warminster Township Police
     Department inspected Ms. Brower’s impounded white Dodge that
     police observed her driving with Appellant on March 3rd up until
     their arrest. Det. Selisker discovered 476 bags, holding 10.76
     grams of heroin inside the truck of the impounded white Dodge.
     The bags were packaged inside three packages wrapped in plain
     paper with tape and held together by a rubber band. The blue
     wax paper bags were stamped “Playboy,” enclosed in bundles of
     plastic bags, and each blue wax paper bag contained a white
     powdered substance.

           On March 4, 2014, Dr. Ian Hood performed an autopsy on
     Mr. Nocera. Dr. Hood noticed “nontherapeutic needle” puncture
     marks similar to those of a diabetic type 30-gauge needle, not
     the type used in the hospital or in resuscitation. Upon arriving
     at the Doylestown Hospital three days earlier, Mr. Nocera’s blood
     contained fentanyl at twenty-four nanograms per milliliter – six
     times the lethal amount even for an opiate tolerant individual.
     Dr. Hood determined the cause of death as fentanyl toxicity.

           Two days after the initial interview of Appellant, on March
     5, 2014, Detective Carroll conducted a second interview.
     Appellant issued a written statement revealing he knew of Mr.
     Nocera’s overdose and of another’s overdose from the “Bad
     News” heroin he was distributing. Appellant’s reaction to the
     overdoses was to call Wilson, the man he purchased “Bad News”
     from to inform him of the overdoses and to get more heroin.
     After driving down to Philadelphia with Ms. Brower, the same
     manufacturer of “Bad News” heroin sold Appellant a less potent
     batch of heroin with the stamp “Playboy.”          Appellant also
     admitted to placing a call to Wilson on the jailhouse phone to
     notify him of the police investigation.

                                   -4-
J-S29036-17, J-S29037-17



Trial Court Opinion (T.C.O.), 6/21/16, at 2-6 (citations and quotation marks

omitted).

      After a bench trial, Appellant was convicted of the aforementioned

charges. On December 18, 2015, the trial court sentenced Appellant to an

aggregate    sentence   of   twelve   and   one   half   to   twenty-five        years’

imprisonment to be followed by five years’ probation.         On December 28,

2015, Appellant filed a motion for reconsideration of his sentence, which was

denied by operation of law on April 28, 2016. This timely appeal followed.

After the trial court directed Appellant to file a concise statement of matters

complained of on appeal pursuant to Pa.R.A.P. 1925(b), Appellant filed a

statement raising forty-three issues for appellate review.

      Appellant raises the following issues for our review on appeal:

      I.     Whether the Commonwealth failed to meet their burdens
             of proof.

      II.    Whether the sentence imposed was improper                      or
             excessively punitive or purely based on emotion.

      III.   Whether post trial motions should not have been denied by
             operation of law when the trial and sentencing transcripts
             were not completed precluding briefing and oral argument.

      IV.    Whether the Appellant’s motion to suppress should have
             been granted.


      V.     Whether the evidence was insufficient to sustain a verdict
             of guilty.


      VI.    Whether the verdict was against the weight of the
             evidence where the testimony was non-existent and
             insufficient to prove any charge.

                                      -5-
J-S29036-17, J-S29037-17



Appellant’s Brief, at 10 (citations and quotation marks omitted).

      Before we reach the merits of Appellant’s arguments, we note that the

trial court found all of Appellant’s arguments were waived by Appellant’s

failure to file a concise and coherent 1925(b) statement to allow the trial

court to understand the issues being raised on appeal.         The trial court

provided the following:

      The Superior Court made clear that “Pa.R.A.P. 1925(b) is not
      satisfied by simply filing any statement. Rather, the statement
      must be ‘concise’ and coherent as to permit the trial court to
      understand the specific issues being raised on appeal.” [Tucker
      v. R.M. Tours, 939 A.2d 343, 346 (Pa.Super. 2007).] … When
      an appellant raises an “outrageous” number of issues in a
      1925(b)     statement,     an    appellant  “ha[s]    deliberately
      circumvented the meaning and purpose of Rule 1925(b) and
      ha[s] thereby effectively precluded appellate review of the issues
      they now seek to raise.” Kanter v. Epstein, 866 A.2d 394, 401
      (Pa.Super. 2004).
                                      ***
      Appellant’s Statement of Errors covers six pages and features
      forty-three (43) separately numbered statements of error, many
      of which are redundant, vague, confusing, or a combination of
      those features. This Court finds that such a statement can
      hardly be considered coherent, nor concise, and the
      “voluminous” nature of the filing impedes the Court’s ability to
      provide a comprehensive analysis of the relevant issues.

      Evidence of the voluminous and incoherent nature of this appeal
      is in claim thirteen (13) asserting Appellant should receive relief
      because “Cindy Brower’s other supplier should have been
      charged with the same crime as the appellant.” (emphasis
      removed). Such an erroneous claim exemplifies the logical
      disconnect repeatedly found in Appellant’s concise statement of
      errors. Stating an opinion concerning charges to a third party
      does not rise to an appealable issue, let alone a legal one. The
      logic gap extends further upon seeking a remedy from the court
      based on whether or not the Commonwealth decides to
      prosecute an individual unrelated to Appellant’s culpability.


                                     -6-
J-S29036-17, J-S29037-17



T.C.O., at 12-13 (citations and quotation marks omitted).

      We agree that Appellant did not sufficiently identify the issues he

wished to raise on appeal in his 1925(b) statement. This Court has provided

that “[t]he purpose of Rule 1925 is to narrow the focus of an appeal to those

issues which the appellant wishes to raise on appeal.” Mahonski v. Engel,

145 A.3d 175, 180 (Pa.Super. 2016).           Rule 1925 specifically states the

following:

      (i) The Statement shall set forth only those rulings or errors that
      the appellant intends to challenge.

      (ii) The Statement shall concisely identify each ruling or error
      that the appellant intends to challenge with sufficient detail to
      identify all pertinent issues for the judge....
                                        ***
      (iv) The Statement should not be redundant or provide lengthy
      explanations as to any error. Where non-redundant, non-
      frivolous issues are set forth in an appropriately concise manner,
      the number of issues raised will not alone be grounds for finding
      waiver.
                                        ***
      (vii) Issues not included in the Statement and/or not raised in
      accordance with the provisions of this paragraph (b)(4) are
      waived.

Pa.R.A.P. 1925(b)(4)(i), (ii), (iv), and (vii).

      This Court has interpreted Rule 1925(b) to require a statement that is

“sufficiently concise and coherent such that the trial court judge may be able

to identify the issues to be raised on appeal, and the circumstances must not

suggest the existence of bad faith.” Commonwealth v. Jiricko, 947 A.2d
206, 210 (Pa.Super. 2008). Moreover,




                                       -7-
J-S29036-17, J-S29037-17


      Rule 1925 is intended to aid trial judges in identifying and
      focusing upon those issues which the parties plan to raise on
      appeal. Rule 1925 is thus a crucial component of the appellate
      process. When a court has to guess what issues an appellant is
      appealing, that is not enough for meaningful review. When an
      appellant fails adequately to identify in a concise manner the
      issues sought to be pursued on appeal, the trial court is impeded
      in its preparation of a legal analysis which is pertinent to those
      issues.

Commonwealth v. Ray, 134 A.3d 1109, 1114 (Pa.Super. 2016) (quotation

omitted).

      Thus, this Court has concluded that the submission of a Rule 1925(b)

Statement which is so voluminous, vague, incoherent, or confusing as to

prevent the trial court from engaging in a meaningful analysis results in

waiver of all claims presented. See Mahonski, supra (finding waiver of all

claims where Statement was overly vague, redundant, and contained

multiple sub-issues); Ray, supra (finding waiver of all claims where the

appellant failed to identify his claims in an adequate and concise manner).

      In this case, we agree with the trial court’s characterization of

Appellant’s “concise statement” containing forty-three issues as “redundant,

vague, confusing, or a combination of those features.” Although Appellant

was convicted of six separate charges, neither his concise statement or his

questions presented statement of his appellate brief specifically identifies

which conviction he wishes to challenge; instead, he vaguely raises

sufficiency and weight claims and asserts that the Commonwealth did not

meet unspecified burdens.    In the same manner, while he argues that the

trial court erred in denying his suppression motion, he does not set forth the


                                    -8-
J-S29036-17, J-S29037-17



specific grounds of error.     Moreover, many of Appellant’s claims are

incoherent and incredibly vague, such as Appellant’s assertion that the “trial

court’s rulings on objections were clearly erroneous and/or constituted

abuses of discretion.” 1925(b) statement, at 1.

      Therefore, as Appellant failed to adequately identify in a concise

manner the issues he sought to pursue on appeal, Appellant has waived all

the arguments he presented for appellate review. Accordingly, we affirm the

judgment of sentence.

      Affirmed.


      Solano, J. Concurs in the Result.

      Lazarus, J. files a Concurring/Dissenting Statement.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/12/2017




                                    -9-
J-S29036-17, J-S29037-17




                           - 10 -